OFFICE    OF THE    ATTORNEY       GENERAL       OF TEXAS

                              AUSTIN




                                        00t




                        ere   thhr   awreot   ree8   to   be
                         l P r o b a t&
                                      Omr t a ndOo ?xth + y
                         althea or th r sta t0o r T6x a 8
                    r ue th a rroord or sa y M r th 8s
     death   that   ooartrred  outalde or the Stat8 OS
     mxaa, not pretioualyrrgisterd.*
                                                    ...
          Ths Texas Statutes d                 t&h vital.statirtloaare
                               =%f
round a8 Rulsa 34-a to 55-a inal              w, ebbbrtlole 4477 or Vsr-
aoa'mAa~~otated
             Oiti 8t6t&                of Text. ‘~GGB'M theserule8
have bsea smndd br Eouae Bill F&i.881, Ewe     BW   x0. 684 and
HOULW M3.l Ho. 974, respsotlvely, US the hats of the 47th La-
latur.,Re@.ar SW8io21,1041.
mrmrablr    w. P. waldxop,   Page 8


            Bouu BlllRO. 974,mprr,8JKw othdrthl&ss,pro-
tie81
         a *
           +l,th asaty    eltls   omrth ma
                                         e t4 or
     Tex u r irtofllrthereaordofunyblrth
     o rdea h
            th
             th
              La”g
                o o o urin   rmedx u not
                                       , p r evl0ua l.y
     reglsteml,    my   aubult to th4 Probate  Oeurt In
     the @nnatr mbere nuoh birth     or drath ooourrod,
     a read     of maoh birth  or da&t& wrlb?m   011 the
     adopted r0m      or birth and death 00rtirwtu~
     and pFoYid.tl rurthor that may oltlun     or thr
      state or ~83336 tithing t0 rib th0 ~~0024Or
      uay birthor deaththatooaurradoutside or
     thr Btati of T’oxm, notyPtiowlyrogirt.emd,
     nay aubmlt to tbs Probat. oourt la tb oowlty
     where ha redded a rroord or that birth or
     desthwrlttonon    tha adoptad iarm oi birth
      and   deathontltlmtrsr Th# @8rtl.flmf~
                                           dull
     be substaatlakd  b7 the rfiidwlt of tin nadl-
     aal attsnuluit lant at the the   of the birth
     or la ease of iLth, the *fribarit 0f th, phpi-
      olanlast lnatten&noeupoll~d6ooarad,6r
      a r fi&
           o ther mM
                   r it
                     rhtk
                       a9l
                         ondm
                           ~%e2& 4 ~
      the undu?talm*ho burle4 t&o b




      ~xasri@titiglnfiJ.athereoordofuyblrbhor
      death,not prevlowly    reglfrterod,my Rlbcait to
      the pxwbato oourt  in the oountyw&errthe blr#
      OFdeathoaourrd, u reoord of that     birth oz
      m3th writt82i0n th0 ~d0ptadtom or birth lad
      death 0mirf0d08.    The oertlflaata &all k
      ttibatantlated
                   br the affidavit  of the mudforl
      attendantpreeontat thb tlpraf thr blrtii,  or
      in ease0r death, the affidrrit  or the physlolan
      1-t la attmdaaoeupon the deoeamd,or the
Honorabl*        W.-P.      wdhop,      Pa&        8


        umlarhkaruhoburl.Qthrbdy.    When Un
        urrldavltotthemodlakl attendmtoruadw-
        takrr      oannot      bo mmrod            the oortlflrati        rh6l.l
        be 0uQQort.dby the ddrrit  or #OEMprnon
        M l0wu r o q ua dthlnt4
                              th dh
                                  r o t8
                                       ltarroundhq
        the birth or bath at tha tin0 thr                        birth        or
        ddih o a o umd;wl6h a lroondurrldavlt                            0r
            ame p8rsonwho la aoquahted withths raots
                      the birth ox derth,aad tie ia
            TLat Y                     by blood ar
                      to the lndivldtial
        marriage. The Probate Oourt aball x-squire
        moh other lafomratloa OS ovidmoo as may be
        deemed nacrssary to rstnbUBh thr oltizon&lp
        or the Fndltidualiii-    th0 oertlri0at0,
        Ftt&    txut~uluaBI or the 8tatemntr   made
                         The Olti af raid Oourt ahall
        ronwd thr oektlrloate to tbr state Btrraauot
        V&8tat~$Ordth~OrdOPfX'CUth.Q0&
                         8trer thst thr reoord be, OF
        be not aoabpt83f. The'stat. R6 lstrur ir
            l
            uthorkd   to aooq% the oertlf'I
                                          oatsdan
            trririsd la ttu abovemamu, Uld&llllSslu
            orrtifw 00~1~ 0r wh n04da
            rep in sutloa Blot  thirAOtr




            Court ror rooordln& Uld birth or Quash ~Crrti-
            ri0m.    osrtltled 00 leatitsaldblrthor
            duth 0atiri0m     shaf1 be lmaed by&thG;
            the oouat~ ClrrIcOr the 8Wt-e Be
            roe ror raid eertUlod cow IhulP ba Tlft
                                su0h   OIWtiiibd       oopies    rhall        t e
            ~iia%%      wldenoe Ln all oeurtr and plaoer
            or ths fasts hated thsreon. Ho other rhargo
            ahull be mad. ror the fssaanaror auohdmlayed
            aartirlaat68and 0wtirwd oopiar therear.
            The State Bureau of vital Stati6tiorrhrtll   .
            rural& the rorarsupon whlah mob reoordr a20
            riled, und no other r0rlpshall be used ror
            that prrpom.
                  The raut that the   eesnt law r&at
             the lsmanoe & daleyed r lrth or death aert
                                                     %  kter
    do08 not rtlpulata           the fees to bi 6aargd
    md thb ra0t thut            thsrei.4 no unisorait~               0r
    r0er that are ehargbd elro               houtthe        stat.,
    u-bate an araugeney and




    AOt shalltakebffeotmdbe jsiome from
    and aftsrlte paneage,and ltir so la a o tb d.*




thorlxed   to lrsueoartified    ooplosOr mid birth OF deathoerti-
rllz gui~ e&ltled ta a fee ror mid wtifled 8
                   1twill.k notedthat EouseBlllHo.T ZStisT
rpaelr Ioahy~otidu      moother    &arm   rhallbem&a   for'the
l88ob      d ewh dtlayad errtlfioatbr and oertlfled   ooplorthere-

           what   wti8   imid    ritih   me&81200      to   70~       rir8t   qumiion Ir
                         ta hour booond quobtion and thb bbm 1s answered

           ,maatlngthat the roregolng
                                    Mly                        mmmr8 your laqulxy,
we Ub